Citation Nr: 0531504	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for athlete's foot.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an initial compensable evaluation for a 
traumatic cataract of the left eye.

5.  Entitlement to an initial compensable evaluation for a 
residual scar of a shell fragment wound of the left posterior 
shoulder.

6.  Entitlement to an initial compensable evaluation for 
retained metallic fragment and residual scar of a shell 
fragment wound of the right upper lumbar area.

7.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of an injury to the left knee and left 
shoulder, including degenerative joint disease. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1995.  He also had approximately three years and one month of 
prior active service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
athlete's foot, hearing loss, and a low back disability; and 
granted service connection for the following disabilities:  
hypertension (noncompensable); traumatic cataract of the left 
eye (noncompensable); a residual scar of a shell fragment 
wound of the left posterior shoulder (noncompensable); 
retained metallic fragment and residual scar of a shell 
fragment wound of the right upper lumbar area 
(noncompensable); and residuals of an injury to the left knee 
and left shoulder, including degenerative joint disease (20 
percent).  

In May 2004, the Board remanded the case in order to afford 
the veteran a personal hearing before a Veterans Law Judge 
sitting at the RO.  Such a hearing was scheduled for June 
2005, but prior to the hearing, in May 2005, the veteran 
indicated that he wished to withdraw his hearing request.  
Thus, his claim will be adjudicated without further delay 
based upon all the evidence presently of record.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Resolving doubt in the veteran's favor, athlete's foot is 
related to his period of active service.

3.  There is no evidence of a current hearing loss disability 
for VA purposes.

4.  Resolving doubt in the veteran's favor, degenerative disc 
disease of the lumbosacral spine had its onset during active 
service.

5.  The veteran's corrected visual acuity in the left eye is 
no worse than 20/30.  There is no evidence of aphakia.  

6.  The veteran's service-connected residual scar of a shell 
fragment wound of the left posterior shoulder is well-healed.  
There is no objective evidence demonstrating that the scar 
limits the function of his shoulder.  

7.  The veteran's service-connected retained metallic 
fragment and residual scar of shell fragment wound of the 
right upper lumbar area is well-healed.  There is no 
objective evidence demonstrating that the scar limits the 
function of his back.

8.  The veteran has degenerative arthritis of the left 
shoulder and left knee with occasional exacerbating episodes.  
There is no evidence of limitation of motion of either joint.

9.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.



10.  The veteran has not submitted objective evidence showing 
that his service-connected left eye cataract, residual scar 
of a shell fragment wound of the left posterior shoulder, 
retained metallic fragment and residual scar of a shell 
fragment wound of the right upper lumbar area, residuals of 
injury to the left knee and left shoulder, and hypertension 
require frequent hospitalization or cause marked interference 
with employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  Athlete's foot was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Bilateral hearing loss was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

3.  Degenerative disc disease of the lumbosacral spine was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for an initial compensable evaluation 
traumatic cataract in the left eye have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§3.321, 4.75, 4.84a, 
Diagnostic Codes 6027, 6029 (2005).

5.  The criteria for an initial compensable evaluation for 
residual scar of a shell fragment wound of the left posterior 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7804, 7805 (2002, 
2005).  

6.  The criteria for an initial compensable evaluation for 
retained metallic fragment and residual scar of a shell 
fragment wound of the right upper lumbar area have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Codes 7804, 7805 (2002, 2005).  


7.  The criteria for an evaluation in excess of 20 percent 
for injury to the left knee and left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Codes 5003, 5010 (2005).

8.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (1997, 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements with 
respect to the veteran's claim have been satisfied by virtue 
of letters sent to him in July 2003 and April 2004.  Since 
these letters essentially provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App.  103 (2005).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in an August 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2003 letter requested that the veteran inform 
the VA of any additional evidence or information that will 
support his claim and the VA would try and obtain them.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although notice was provided to the veteran 
after the first adjudication of the claim, the veteran has 
not been prejudiced thereby.  The content of such notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains service medical records, treatment 
records from the VA medical center in Decatur, the Lawrence 
Joel Army Health Clinic, and private medical evidence from 
the Goetzinger Eye Institute, Humana Health Service, 
Ellenwood Health Care, and East Point Health Care.  The 
veteran underwent relevant examinations for VA purposes in 
May 1995, August 1997, July 2004, and September 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Legal Criteria - Service Connection 

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, VA and private medical evidence.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Service connection claim for athlete's foot

The veteran was diagnosed with chronic tinea pedis during his 
May 1994 retirement examination.  Tinea pedis is synonymous 
with athlete's foot.  See Stedman's Medical Dictionary 1837 
(27th ed. 2000).  Following service, during a May 1995 VA 
examination, no dermatologic lesions were present and the 
examiner stated that tinea pedis was in remission.  
Nevertheless, a rash on the veteran's right foot was noted on 
an April 2001 treatment record from the Lawrence Joel Army 
Health clinic, and in August 2002, a diagnosis of tinea pedis 
was rendered.  

On review, the record shows that the veteran has continued to 
complain of athlete's foot since his 1994 retirement from 
military service.  Although there are times when his 
athlete's foot is in remission, the medical evidence 
demonstrates that it is chronic, in nature.  Given the 
chronic tinea pedis diagnosis upon retirement, the veteran's 
complaint of athlete's foot immediately following retirement, 
and a current diagnosis of such disability, the Board finds 
that, resolving all doubt in the veteran's favor, the 
veteran's current athlete's foot is etiologically related to 
his military service.  Accordingly, service connection for 
athlete's foot is granted.  38 C.F.R. § 3.303 (2005).


Service connection claim for hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  

On review, VA and private medical evidence of record fails to 
show that the veteran has hearing loss for VA compensation 
purposes, as there is no current evidence of pure tone 
thresholds of 40 decibels or greater at the specified 
frequencies, or pure tone thresholds 26 decibels or greater 
for at least 3 of the specified frequencies.  See 38 C.F.R. § 
3.385 (2005).  Without objective evidence of a current 
hearing loss disability, the veteran's service connection 
claim for such disability must fail.  See Brammer, supra.   

Although the veteran believes that he currently has hearing 
loss, his opinion as to a medical matter is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  


Service connection claim for a low back disability

During service, in December 1967, the veteran sustained a 
shrapnel wound to his right upper lumbar area, in pertinent 
part.  

According to an April 1994 VA treatment record, the veteran 
had complaints of lumbar back pain during a physical training 
exercise.  According to that record, the veteran was treated 
for degenerative disc disease of the lumbar spine in November 
1993.  Separation examination report was negative for a 
disability pertinent to the back.  Following service, the 
veteran was diagnosed with lumbar myalgia during a May 1995 
VA examination, and with low back pain syndrome during an 
August 1997 VA examination.  The August 1997 examiner noted 
that the veteran's lower back was objectively and 
functionally normal.  However, the Board notes that x-rays of 
the lumbar spine taken during that examination showed 
degenerative disc disease, most significantly at L5-S1.  

On review, the Board finds that the veteran has had low back 
complaints since his military service.  Given that he 
sustained a shrapnel wound to his right upper lumbar area, 
reported low back complaints in service, and has a current 
chronic back disability, the Board finds that, resolving all 
doubt in the veteran's favor, the veteran's current disc 
disease of the lumbar spine was incurred in service.  
Accordingly, service connection for a low back disability is 
granted.  38 C.F.R. § 3.303 (2005).


Legal Criteria - Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Traumatic cataract of the left eye

The veteran's left eye cataract is assigned a noncompensable 
evaluation pursuant to Diagnostic Code 6027, which provides 
that a preoperative cataract is rated based on impairment of 
vision.  Generally, rating of vision is based on the best 
distant vision attainable with correction by glasses.  See 38 
C.F.R. § 4.75 (2005).  

According to an April 2001 private treatment record from the 
Goetzinger Eye Institute, the veteran's corrected vision is 
20/30.  This finding corresponds with a noncompensable 
evaluation pursuant to Diagnostic Code 6027.  There is no 
evidence of aphakia or more severe visual impairment to 
warrant a higher evaluation.  Thus, the Board concludes that 
the criteria for a compensable evaluation for left eye 
cataract have not been met under Diagnostic Code 6027, and 
must be denied.


Residual scar of a shell fragment wound of the left posterior 
shoulder

The veteran's scar on the left shoulder has been assigned a 
noncompensable evaluation pursuant Diagnostic Code 7805.  The 
Board notes that the schedular criteria by which skin 
disorders are rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002).  However, Diagnostic code 
7805 did not change as a result of this amendment.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (prior to, and since, 
August 30, 2002).  Under both the former and the revised 
criteria, other scars may be rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002, 2005).

On review of the May 1995 and August 1997 VA examination 
reports, the Board finds that a compensable evaluation for 
service-connected residual scar on the left posterior 
shoulder is not warranted.  There is no indication in the 
record that the scar on the veteran's left shoulder has 
affected his functioning in any manner.  There are no 
deformities, and range of motion is normal.  

There is also no showing that the scarring is tender or 
painful on examination, thus there is no basis for a higher 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002, 2005).  As the preponderance of the evidence is 
against the claim, it must be denied.


Retained metallic fragment and residual scar of a shell 
fragment wound of the right upper lumbar area.

As discussed above, during service, the veteran underwent 
shrapnel removal of the right upper lumbar area.  The 
veteran's service-connected retained fragment and residual 
scar of the right upper lumbar area is assigned a 
noncompensable evaluation under Diagnostic Codes 5399-7805.  

According to an August 1997 VA examination report, the 
veteran's scar in the right flank area was well-healed, with 
no evidence of muscle spasm or localized tenderness.  There 
is no indication from the record that the residual scar in 
the upper lumbar area limits the veteran from moving his 
back, thus a compensable evaluation for the residual scar of 
the right upper lumbar area is not warranted pursuant to 
Diagnostic Code 7805.  There is also no objective evidence 
showing that the scar is tender or painful on examination, 
thus a higher evaluation pursuant to Diagnostic Code 7804 is 
not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002, 2005).


Residuals of injury to left knee and left shoulder

The veteran is currently assigned a 20 percent evaluation for 
residuals of an injury to the left knee and left shoulder, 
pursuant to Diagnostic Code 5010, based on x-ray evidence of 
involvement of 2 major joints with occasional incapacitating 
exacerbations.  

According to the relevant diagnostic code which rates 
impairment resulting from degenerative arthritis, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent 
disability rating will be assigned based upon x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent disability evaluation will 
be granted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  These 10 percent and 20 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2005).

On review, the Board finds that an evaluation in excess of 20 
percent based on arthritis of the left knee and left shoulder 
is not warranted.  Although there is evidence of degenerative 
arthritis of the left knee and left shoulder, there is no 
evidence of limitation of motion of the left knee and/or left 
shoulder on May 1995 and August 1997 VA examinations.  Thus, 
the RO assigned the current 20 percent evaluation, based on 
x-ray evidence of involvement of two or more major joints 
with occasional incapacitating exacerbations.  A 20 percent 
evaluation is the maximum allowable under Diagnostic Codes 
5003 and 5010, in the absence of limitation of motion.  

The Board has examined all other diagnostic codes pertinent 
to the knees and shoulders that would allow for a higher 
evaluation.  With regard to the left knee, there is no 
evidence of ankylosis, or recurrent subluxation/lateral 
instability, thus Diagnostic Codes 5256 and 5257 are not 
applicable.  There is also no evidence of malunion or 
nonunion of the tibia and fibula, thus Diagnostic Code 5262 
is not applicable.  With regard to the veteran's left 
shoulder, the evidence does not show malunion or other 
impairment of the humerus or ankylosis of the scapulohumeral 
articulation to warrant a higher evaluation.  38 C.F.R. Part 
4, Diagnostic Codes 5200, 5202 (2005).  The August 1997 
examiner described both the left knee and left shoulder as 
objectively and functionally normal.  

The Board notes there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  The veteran has reported pain in his left 
shoulder and left knee.  However, on VA examinations in May 
1995 and August 1997, there were no signs of weakness, 
atrophy or other dysfunction to warrant an evaluation in 
excess of the 20 percent already assigned.  Thus no 
additional disability based on functional loss is 
appropriate.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings. 


Hypertension

During service, the veteran was diagnosed with hypertension.  
As discussed above, in a July 1995 rating decision, the RO 
granted service connection for such disability, assigning a 
noncompensable evaluation.  In a December 2004 rating 
decision, the RO increased the evaluation to 10 percent, 
effective from February 1995.  

The Board notes that the rating criteria for cardiovascular 
disorders were changed effective January 12, 1998, during the 
course of the veteran's appeal.  The former criteria for 
rating hypertensive vascular disease (essential arterial 
hypertension), in effect prior to January 12, 1998, provided 
that a 10 percent rating is warranted where the diastolic 
pressure is predominantly 100 or more.  A minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  Where 
there is a diastolic pressure of predominantly 120 or more 
and moderately severe symptoms, a 40 percent evaluation will 
be assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more and severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

The revised criteria for rating hypertensive vascular disease 
(essential arterial hypertension) effective January 12, 1998, 
provides that a 10 percent evaluation is warranted where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned. A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 note (1) (2005).

On review, the veteran is not entitled to an increased 
disability rating under the old criteria of Diagnostic Code 
7101.  A 20 percent evaluation under this diagnostic code 
requires diastolic pressure predominantly 110 or more with 
definite symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  The Board has reviewed all evidence of record, to 
include May 1995, August 1997, July 2004, and September 2004 
VA examination reports, as well as treatment records from 
Joel Lawrence Army Hospital, Ellenwood Heath Care, and East 
Point Health Care, and such evidence reflects that the 
veteran's diastolic readings have been under 110.  As such, 
the medical evidence of record does not support a finding 
that the veteran's diastolic pressure has ever been 
predominantly 110 or more.

An increase under the revised criteria of Diagnostic Code 
7101 is also not warranted.  Under this provision, a 20 
percent evaluation requires diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  As noted 
above, the medical evidence of record does not support a 
finding that the veteran's diastolic pressure is 
predominantly 110 or more.  Additionally, there is no 
evidence of systolic pressure predominantly 200 or more.  
Review of the record reflects that the veteran's systolic 
pressure readings since service have never been higher than 
the 150's.  Thus, the medical evidence does not support a 
finding that the veteran's systolic pressure has ever been 
predominantly 200 or more.

In sum, the Board finds that the objective evidence of record 
does not support the assignment of a 20 percent evaluation 
either under the former or the revised Diagnostic Code 7101.  
Accordingly, an evaluation in excess of 10 percent for 
service-connected hypertension is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected residual scar of a shell fragment wound of 
the left posterior shoulder, retained metallic fragment and 
residual scar of a shell fragment wound of the right upper 
lumbar area, residuals of an injury to the left knee and left 
shoulder, and hypertension.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6- 96.

The preponderance of the evidence is against the veteran's 
increased rating claims for service-connected left eye 
cataract, residual scar of a shell fragment wound of the left 
posterior shoulder, retained metallic fragment and residual 
scar of a shell fragment wound of the right upper lumbar 
area, residuals of injury to the left knee and left shoulder, 
and hypertension.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the appellant; the benefit-of-
the-doubt rule is not applicable, and the appeal is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for athlete's foot is 
granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a degenerative disc 
disease of the lumbosacral spine is granted.

Entitlement to an initial compensable evaluation for a 
traumatic cataract of the left eye is denied.

Entitlement to an initial compensable evaluation for a 
residual scar of a shell fragment wound of the left posterior 
shoulder is denied.

Entitlement to an initial compensable evaluation for retained 
metallic fragment and residual scar of a shell fragment wound 
of the right upper lumbar area is denied. 

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of an injury to the left knee and left 
shoulder, including degenerative joint disease is denied. 



Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


